Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are (wherever they appear in the claims unless noted otherwise here): “anchor-manipulation tool”, “anchor-engaging element”, “actuator”, “controller”, “tissue-coupling element” (except in claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-14, 16-20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godin (US 2008/0228030) in view of Trott (US 5,372,604).
Regarding claim 1, Godin discloses a method, comprising: providing a tissue-coupling element (1/2) of an anchor being anchored within tissue of a subject (Figure 12A), and providing an anchor-manipulation tool (6; Figure 8A) including: at the distal portion, an anchor-engaging element (distal end of 6; Figure 9A) and an actuator (7), at an 
Godin fails to disclose that the actuator is configured to actuate the anchor-engaging element.  Godin is silent as to how the anchor-engaging element or forceps are opened and closed - leading one skilled in the art to seek out an appropriate means disclosed in the prior art.
Trott discloses a actuator and anchor-engaging element which are moved proximally and distally relative to eachother to cause jaws of the anchor-engaging element to open and close in order to grasp an eyelet of an anchor and place it into an articulatably-coupled state (col. 5, lines 51-60; Figures 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Trott to have configured the anchor-engaging element and actuator of Godin to move relative to eachother to actuate the anchor-engaging element (i.e. open and close the jaws) as a suitable means taught by the prior art and required by Godin for allowing grasping of an anchor head using forceps jaws.
Godin fails to explicitly disclose advancing the anchor-manipulation tool to the implanted anchor and de-anchoring the anchor by removing the tissue-coupling element from the tissue by using the anchor-manipulation tool to apply a de-anchoring force to the eyelet.
However Godin intends for the anchor to be removed by some means employing endoscopy and which only requires a simple lateral pulling of the eyelet (¶[0096] and elsewhere; Figures 12A/B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same means to remove the anchor as was used to implant the anchor (i.e. the anchor-manipulation tool) as it is clear that this tool is adequately suited for endoscopic ally advancing to the anchor and grabbing the eyelet to apply a lateral pulling force as evident from Figure 10 and elsewhere.
Regarding claim 2, the initial part of the de-anchoring process would occur while the tool is in the articulatably-coupled state (the tool would transition from the state of Figure 8A of Godin to the state of Figure 8B while removing the anchor).
Regarding claim 3, the controller would cause the tool to be in the state of Figure 8B of Godin, or rigidly coupled state, in order to place the anchor in the actuator prior to its removal.
Regarding claim 4, using the controller to transition the tool into the rigidly-coupled state comprises using the controller to transition the tool from the articulatably-coupled state into the rigidly-coupled state (the controller would need to transition the tool from the state of Figure 8B of Godin to the state of Figure 8A while loading the anchor prior to its insertion or while de-anchoring the anchor for removal). 
Regarding claim 5, in the last part of the de-anchoring process the majority of the anchor would reside in the actuator and the tool would be rigidly coupled thereto.
Regarding claim 6, the initial part of the de-anchoring process would occur while the tool is in the articulatably-coupled state (the tool would transition from the state of Figure 8A of Godin to the state of Figure 8B while removing the anchor).
Regarding claim 7, the actuator is a housing that defines a compartment (the distal portion of 7 of Godin is a lumen that acts as a compartment for the anchor as evident from Figure 8B), and using the controller to transition the tool into the rigidly-coupled state comprises using the controller to transition the tool into the rigidly-coupled state by sliding the eyelet into the compartment (evident from Figures 8A and 8B).
Regarding claim 8, sliding the eyelet into the compartment comprises sliding the eyelet into the compartment such that a central longitudinal axis of the anchor becomes axially aligned with the distal portion of the tool (evident from Figures 8A and 8B of Godin).
Regarding claim 9, the eyelet is dimensioned to fit snugly within the compartment (¶[0088] of Godin), and using the controller to transition the tool into the rigidly-coupled state by sliding the eyelet into the compartment comprises using the controller to transition the tool into the rigidly-coupled state by sliding the eyelet snugly into the compartment (evident from Figures 8A and 8B of Godin). 
Regarding claim 12, Godin fails to disclose that an arch of the eyelet has a generally parabolic shape as claimed.  However, Trott discloses a similar anchor having an eyelet (11) with an arch portion (proximal end of eyelet) that has a generally parabolic shape (Figure 9; col. 4, line 51).  Therefore, since the prior art demonstrates that the circular shaped arch portions of Godin and the generally parabolic arch portions of Trott were art-recognized equivalents before the effective filing date of the claimed invention, it would have been obvious matter of design choice to have substituted the eyelet shape of Godin with that of Trott.  
Regarding claim 13, when making the substitution above, it would have further been obvious to one skilled in the art before the filing date of the claimed invention to have used the eyelet dimensions of Trott as Godin is silent about the eyelet dimensions leading one skilled in the art to seek out dimensions for a similar prior art anchor.  Therefore, the length of eyelet from helical portion 13 to the proximal end (which is an arch portion) would be about 0.110’’ which is at least 50% greater than it’s width of 0.03’’ (col. 5, lines 12-25 of Trott).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bar thickness dimension of Trott (which are within the claimed range - col. 5, lines 12-14) for the eyelet of Godin, since Godin is silent as to the thickness of the bars making up the eyelet, leading one skilled in the art to seek out suitable dimensions for a similar prior art anchor.
Regarding claim 16, the articulatably-coupled state is an articulatably-coupled state in which the distal portion of the anchor-manipulation tool is rotatable with respect to the anchor, and using the controller to control the actuator to transition the tool into the articulatably-coupled state comprises using the controller to control the actuator to transition the tool into the articulatably-coupled state in which the distal portion of the anchor-manipulation tool is rotatable with respect to the anchor  (the controller would be used to grasp the eyelet to place it in the articulatably-coupled state, the distal portion of the tool (which has the anchor-engaging element and actuator) is flexible and therefore rotatable relative to the anchor - Figure 10 of Godin).
Regarding claims 17-19, the articulatably-coupled state is an articulatably-coupled state in which the distal portion of the anchor-manipulation tool is deflectable in at least 1 steradian with respect to the tissue anchor, and using the controller to control the actuator to transition the tool into the articulatably-coupled state comprises using the controller to control the actuator to transition the tool into the articulatably-coupled state in which the distal portion of the anchor-manipulation tool is deflectable in at least 1 steradian with respect to the tissue anchor (the controller would be used to grasp the eyelet to place it in the articulatably-coupled state, the distal portion of the tool (which has the anchor-engaging element and actuator) is flexible and therefore rotatable relative to the anchor by at least 7 steradians - Figure 10 of Godin). 
Regarding claim 20, an implant (100) includes a sleeve that defines a lumen and a proximal opening that provides access to the lumen, the anchor that is intracorporeally implanted in the subject is anchoring the implant to the tissue, with: the eyelet disposed within the lumen (¶[0095] of Godin), and the tissue-engaging element extending through the sleeve and into the tissue within which the tissue-engaging element is anchored, transluminally advancing the distal portion of the anchor-manipulation tool to the anchor comprises transluminally advancing the distal portion of the anchor-manipulation tool through the opening and into the lumen, and engaging the anchor-engaging element with the eyelet comprises engaging the anchor-engaging element with the eyelet within the lumen (¶[0098] and Figure 10 of Godin). 
Regarding claim 22, the method further comprises implanting the anchor in the subject by driving the tissue-coupling element into the tissue (¶[092]; Figure 8C of Godin). 
Regarding claim 23, implanting the anchor in the subject comprises implanting the anchor in the subject using the anchor-manipulation tool (¶[092]; Figure 8C of Godin).

Allowable Subject Matter
Claims 10, 11, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771